Citation Nr: 0414999	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  02-16 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for depression. 

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from October 1970 to 
April 1973.

This appeal arises from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, that denied entitlement to service 
connection for depression, for bipolar disorder, and for 
migraine headaches.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution. 

The veteran testified before an RO hearing officer in May 
2002.  The veteran testified at a videoconference before the 
undersigned Veterans Law Judge in December 2003.  

The appeal for these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

The veteran testified before the undersigned member of the 
Board that he received counseling during active service that 
might be related to bipolar disorder.  The service medical 
records show complaints of chronic headaches related to wet 
weather.  

The RO issued an SOC addressing service connection for 
depression, a bipolar disorder and migraine headaches in 
August 2002.  Since that time, the RO has received additional 
relevant medical evidence.  The veteran has not waived his 
right of initial consideration of that evidence by the RO.  
Thus, a remand is necessary to insure due process. 

Also, during the remand period, it would be helpful if the RO 
obtained medical opinions addressing the nature and etiology 
of any headaches and of possible bipolar disorder.  Where 
there is a reasonable possibility that current conditions are 
related to active service, VA should obtain a medical opinion 
as to the likelihood of a relationship between current 
residuals and any symptoms experienced during active service.  
Horowitz v. Brown, 5 Vet. App. 217 (1993).  

The case is hereby remanded to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should inform the 
appellant to provide any evidence in his 
possession not previously submitted which 
is pertinent to this claim.

2.  The RO should request any available 
VA clinical records from Little Rock VA 
Medical Center, which have not already 
been obtained.  The relevant time period 
is from May 2003 to the present.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should make arrangements 
for a VA examination by a neurologist to 
determine the nature, severity, and 
etiology of the veteran's headaches.  The 
claims file should be made available to 
the neurologist for review.  The examiner 
should obtain a detailed clinical history 
of in service and post service headaches.  
If chronic headaches are diagnosed, the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that the headaches are related to 
service, to include that headches noted 
during service?  If no, does the 
veteran's post-traumatice stress disorder 
cause or aggravate the  headaches?  A 
complete rational for any opinion 
expressed should be included in the 
report.

4.  The RO should make arrangements for 
an appropriate VA examination by a 
psychiatrist to dermined the nature, 
severity and the etiology of the bipolar 
disorder and depression.  The claims file 
should be made available to the 
psychiatrist for review.  Following the 
examination the psychiatrist should state 
whether the veteran has a bipolar 
disorder and depression.  If yes, the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that the depression and /or bipolar 
disorder are related to service?  If no, 
the examiner is requested to render an 
opinion as to whether it is as likely as 
not that the service connected post-
traumatic stress disorder caused or 
aggravates the depression and /or bipolar 
disorder 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issues in appellate status.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an SSOC and given an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




